DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
 
Response to Arguments
3.Applicant’s arguments filed on 05/20/2022 with respect to independent claim(s) have been considered but are moot based on the new grounds of rejection.

4. Applicant have amended the independent claims and argues that none of the prior art of rejection discloses the amend features.

5. Examiner would like to point out that the new primary reference Muthaiah (2011/0080302) in Para:0015-0018 and Para:0023-0024 discloses the amended features recited in the independent claims (see, the rejection below).

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7. Claim 1,2,4-6,8,9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Muthaiah (US Pub.No.2011/0080302) in view of Wagner (US Pub.No.2017/0310684).

8. Regarding claim 1 Muthaiah teaches a method for ensuring integrity of data sent by a V2xX communication device of a vehicle to a control module to ensure operational safety, comprising: receiving, by a first computing apparatus of the V2X communication device, data transmitted by vehicle-to-X communication from another V2X communication device of another vehicle or an infrastructure device (Fig.1 and Para:0015 teaches a host vehicle 10 and a plurality of remote vehicles 12 traveling in a same direction. A plurality of oncoming remote vehicles 14 travel along an opposite side of the road in an opposing direction. Many of the vehicles traveling in the same direction and the opposing direction have communication capabilities with the host vehicle 10 known as vehicle-to-vehicle (V2V) messaging. The host vehicle 10 and those respective remote vehicles 12 that have communication capabilities periodically broadcast wireless messages to one another over a respective inter-vehicle communication network);

forwarding, by the first computing apparatus, the data to a second computing apparatus of the V2X communication device; receiving the data by the second computing apparatus; and establishing, by the second computing apparatus, whether an action is to be triggered for the data, the action including controlling the vehicle based on the data; and, wherein when the action is not to be triggered, the second computing apparatus does not transmit the data to the comparison apparatus (Para:0016-0017 teaches V2V wireless messages communicated between the vehicles may be transmitted as a standard periodic beacon message that includes data regarding environmental awareness conditions relating to vehicle positions, vehicle kinematics/dynamic parameters, traffic or road events sensed by each respective vehicle. Such environmental awareness conditions are communicated between vehicles over the inter-vehicle communication network to forewarn of some type of safety condition, traffic delays, accident, or other current conditions that is of potential importance to a driver of the vehicle or a safety related system of the vehicle. One of the objectives is to provide warning to neighboring vehicles of a condition so as to provide additional time to react to the condition.  Para:0018 teaches the GPS data for a respective vehicle of the V2V communication network is broadcast as part of the wireless message for identifying the location of the transmitting vehicle. This allows the respective processing unit 20 [second computing apparatus herein] of the host vehicle receiver 10 [first computing apparatus herein] to evaluate the message contents in light of the remote vehicle's position for assessing the relevance of a respective condition to the host vehicle receiver 10. 
Fig.4, Para:0023-0024 teaches determining whether to discard a received data packet. In step 50, the receiver of the vehicle receives a data packet. In step 51, contents of the data packet are examined prior to checking the digital signature of the data packet. In step 52, a filtering decision is made by comparing characteristic data of the received data packet to the predetermined parameter set by the host vehicle. Characteristic data may be obtained directly from the data packet without additional processing or may be derived using the data and other contents within the data packet. The predetermined parameter may include, but is not limited to, a comparable parameter of the host vehicle for determining positional data or attitude data of the host vehicle or may include a parameter relating to spurious data of the transmitted message such as malicious node tampering. The predetermined parameter may be a condition that is determined as a function of the collected information as described above or may be a condition or standard that is previously established and does not required derivation based on collected data of the host vehicle. In step 53, if the information within the data packets is in compliance with the predetermined parameter, then the data packet is transferred to the security layer for authentication of the data packet. In step 54, if the information within the data packet does is not in compliance with the predetermined parameter, then the data packet is discarded
i.e. the data packets are collected and the content in the data packets or various characteristic of the data packets are analyzed, the characteristics includes (global positioning data, altitude data, remote vehicle velocity, acceleration, trajectory, direction of travel, signal strength, time of transmission of the signal, signatures, signal quality, receiver sensitivity, and signal to noise interference ratio) are checked to determine whether to discard a data packet [this is the trigger condition herein]; if the information within the data packets is in compliance with the predetermined parameter, then the data packet is transferred to the security layer [comparison apparatus herein] for authentication of the data packet. In step 54, if the information within the data packet does is not in compliance with the predetermined parameter, then the data packet is discarded).

Muthaiah teaches all the above claimed limitations but does not expressly teach transmitting, by the second computing apparatus, the data to a comparison apparatus; and carrying out, by the comparison apparatus, a comparison test by comparing the data transmitted by the second computing apparatus with the data stored in the data memory; and, in response to the comparison test being passed, outputting the data and/or a control instruction and/or a warning message by the V2X communication device to a control module.
  
Wagner teaches transmitting, by the second computing apparatus, the data to a comparison apparatus, and carrying out, by the comparison apparatus, a comparison test by comparing the data transmitted by the second computing apparatus with the data stored in the data memory and, in response to the comparison test being passed, outputting the data and/or a control instruction and/or a warning message by the V2X communication device to a control module
 (abstract teaches a message containing a message authentication code is received at a processing unit, the message from the processing unit is transferred to a hardware module, a check value as a function of the received message is computed in the hardware module, the received message authentication code and the check value are compared in the hardware module. Fig.1 and Para:0021-0032 teaches a message is received from the CPU. The message includes a CMAC (cipher-based message authentication code). The message includes, for example, a safety-critical signal. Subsequently, a step 132 is carried out. In step 132, the message is transferred from the CPU (central processing unit) to the HSM (hardware module). In the example, an interface, a data bus, is provided for the data transmission between the CPU and the HSM. Subsequently, a step 133 is carried out. In step 133, a check-CMAC, a value CMAC_c, is computed in the HSM. Subsequently, a step 134 is carried out. In step 134, the received CMAC and the check-CMAC are compared in the HSM. In particular, the CMAC contained in the message is compared with the value CMAC_c. If they match, a step 135 is carried out. Otherwise, a step 136. In step 135, the value of an output variable is set to a value that signals that the received CMAC and the check-CMAC match. For example, a result variable is set to the value OK. Subsequently, a step 137 is carried out.
In step 136, the value of an output variable is set to a value that signals that the received CMAC and the check-CMAC do not match. For example, a result variable is set to the value WRONG.
Para:0033-0041 teaches in step 136, the value of an output variable is set to a value that signals that the received CMAC and the check-CMAC do not match. For example, a result variable is set to the value WRONG. Subsequently, step 137 is carried out. In step 137, the result of the check and check-CMAC is transferred to the CPU. In particular the value CMAC_c and the result variable are transferred to the CPU. For that purpose, an interface, a data bus, is provided for the data transmission between the HSM and the CPU. As shown in FIG. 1, the interface may include a first area 138 for the result variable and a second area 139 for the value CMAC_c. Subsequently, a step 140 is carried out. In step 140, the result of the check that was carried out by the HSM is checked in the CPU. If the check in the HSM showed that the received CMAC did not match the check-CMAC, a step 141 is carried out. In step 141, an error response is triggered. For example, an error entry “ERROR” is written to an error memory).

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Muthaiah to include transmitting, by the second computing apparatus, the data to a comparison apparatus; and carrying out, by the comparison apparatus, a comparison test by comparing the data transmitted by the second computing apparatus with the data stored in the data memory and, in response to the comparison test being passed, outputting the data and/or a control instruction and/or a warning message by the V2X communication device to a control module  as taught by Wager, such a setup will help to avoid manipulation of data transmission.

9. Regarding claim 2 Wager teaches the method, wherein the second computing apparatus is designed to realize a lower safety integrity level than the first computing apparatus (Para: 0050-0051 teaches assigning the safety integrity level to computing apparatus). 

10. Regarding claim 4 Wagner teaches the method wherein the second computing apparatus transmits a comparison request to the comparison apparatus together with the data (Para: 0021-0031 teaches carrying out comparison test together with data).

11. Regarding claim 5 Wagner teaches the method, wherein an identifier for identifying the data is saved for the data stored in the data memory, and wherein the comparison request contains a respective identifier of the data to be compared (abstract and Para:0021-0031 teaches comparison request contains the identifier of the data to be compared)

12. Regarding claim 6 Wagner teaches the method, wherein the data is output to the control module by the first computing apparatus (Para: 0021-0041 teaches the data is output to the control unit).

13. Regarding claim 8 Muthaiah teaches the method, wherein the data are stored in the data memory by the first computing apparatus and/or the data memory using an error correcting method (Para: 0016-0018 and Para:0023-0024 teaches storing the data in the memory of the apparatus).

14. Regarding claim 9 Muthaiah in view of Wagner teaches the method, wherein data regarding the vehicle are furthermore stored in the data memory and are forwarded to the second computing apparatus (Muthaiah: Para:0016-0018 and Para:0023-0024 teaches storing the data in the memory and forwarding the data to the second apparatus [processing unit]). 

15. Regarding claim 12 Muthaiah in view of Wagner teaches the method wherein a number of the successful and/or erroneous comparison tests in the result is established, wherein the V2X communication is suspended and/or an error is recorded in the error memory and/or an occupant of the vehicle is informed accordingly, if the number of erroneous comparison tests in the result and/or a ratio of the number of the erroneous comparison tests in the result to the successful comparison tests in the result exceeds a threshold ( Wagner: Para:0033-0041  teaches the error is recorded in the error memory) .

16. Claim 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Muthaiah (US Pub.No.2011/0080302) in view of Wagner (US Pub.No.2017/0310684) as applied to claim 1 above and further in view of Nix (US Pub.No.2017/0287233).

17. Regarding claim 3 Muthaiah in view of Wagner teaches all the above claimed limitations, but does not expressly teach the method wherein the second computing apparatus is designed to realize an ASIL QM safety integrity level and the first computing apparatus is designed to realize an ASIL B safety integrity level.

 Nix teaches the method wherein the second computing apparatus is designed to realize an ASIL QM safety integrity level and the first computing apparatus is designed to realize an ASIL B safety integrity level (Para: 0080-0081 and Para: 0096 teaches assigning the ASIL QM and ASIL B safety integrity level to computing apparatus). 

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Muthaiah in view of Wagner to include the second computing apparatus is designed to realize an ASIL QM safety integrity level and the first computing apparatus is designed to realize an ASIL B safety integrity level, as taught by Nix, such a setup will increase the reliability and quality of vehicle-to-vehicle communication.

18. Regarding claim 11 Muthaiah in view of Wagner teaches all the above claimed limitations but does not expressly teach the method wherein, in response to the comparison test not being passed, a result of the failure to pass is sent to the second computing apparatus and furthermore: stopping and/or re-starting and/or re-setting of an application which is run by the second computing apparatus and which processes the data, change of a storage region of a data memory assigned to the second computing apparatus and/or of a computing core utilizing the data or physical computing region, and/or periodic re-setting with a shortened cycle duration of an application utilizing the data, if a repetition of erroneous comparison results is established after similar times. 

Nix teaches the method, wherein, in response to the comparison test not being passed, a result of the failure to pass is sent to the second computing apparatus and furthermore: stopping and/or re-starting and/or re-setting of an application which is run by the second computing apparatus and which processes the data (Para: 0024 and Para: 0028 teaches stopping of the application).

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Muthaiah in view of Wagner to include in response to the comparison test not being passed, stopping of the application as taught by Nix, such a setup will increase the reliability and quality of vehicle-to-vehicle communication.

19. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Muthaiah (US Pub.No.2011/0080302) in view of Wagner (US Pub.No.2017/0310684) as applied to claim 1 above and further in view of Foster (US Pub.No.2009/0253552).

20. Regarding claim 7 Muthaiah in view of Wagner teaches all the above claimed limitations, but does not expressly teach the method, wherein the data memory is a secured TCM (“tightly coupled memory”).

Foster teaches the data memory is a secured TCM (“tightly coupled memory”) (Fig.1 and Para: 0046 teaches the data memory is TCM).

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Muthaiah in view of Wagner to include the data memory is a secured TCM, as taught by Foster, such a setup will provide low-latency memory resulting in faster processing

 21. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Muthaiah (US Pub.No.2011/0080302) in view of Wagner (US Pub.No.2017/0310684) as applied to claim 1 above and further in view of Westendorf (US Pub.No.2002/0042878).

22. Regarding claim 10 Muthaiah in view Wagner teaches all the above claimed limitations but does not expressly teach the method, wherein, in response to conclusion of the comparison test, the data are deleted from the data memory and/or a result of the comparison test is sent to the second computing apparatus.

Westendorf teaches in response to conclusion of the comparison test, the data are deleted from the data memory (Para: 0027 and Para: 0030 teaches deleting the data from the data memory).

Therefore, to would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention was filed to modify Muthaiah in view of Wagner to include in response to conclusion of the comparison test, the data are deleted from the data memory, as taught by Westendorf, such a setup will prevent unauthorized use of data in the processor (para: 0014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431